United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
B.G., Appellant
)
)
and
)
)
DEPARTMENT OF THE NAVY, PUGET
)
SOUND NAVAL SHIPYARD,
)
Bremerton, WA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0108
Issued: September 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 23, 2015 appellant filed a timely appeal of an October 5, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from August 15, 2012, the date of the most recent OWCP merit decision, to the filing of
the current appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits because his request was untimely filed and failed to demonstrate
clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 30, 2012 appellant, then a 66-year-old rigger, filed an occupational disease claim
(Form CA-2) alleging that he sustained ringing in both ears and that it became hard to understand
words in noisy work environments and normal conversations. He stopped work and retired on
May 31, 2012.
By letter dated June 14, 2012, OWCP informed appellant of the type of evidence needed
to support his claim and requested that he submit such evidence within 30 days.
OWCP received employing establishment audiograms and appellant’s work history.
In a June 19, 2012 statement, Robert Richins, an employing establishment human
resource specialist, concurred that appellant was in the hearing conservation program. He noted
that a worksheet regarding appellant’s occupational exposure to noise would be submitted to
OWCP along with appellant’s job sheet, copies of all medical examinations, appellant’s
employment record, and a Form SF-171.
In a letter dated July 25, 2012, OWCP advised appellant that additional evidence was
needed, including clarification regarding his work history. No response was received.
By decision dated August 15, 2012, OWCP denied appellant’s claim. It found that
appellant had not identified his position or the source of work-related noise exposure, with
inclusive dates, that he believed caused or contributed to the claimed condition of hearing loss.
OWCP also advised that appellant had not provided his entire employment history and listing of
noise exposure in other positions.
On August 17, 2012 OWCP received a July 30, 2012 letter from the employing
establishment advising that since June 29, 1989 appellant was intermittently exposed to a sound
level range of 100 to 110 decibels during tool use. Appellant also was exposed to sound level
ranging from 75 to 89 decibels from background ship and shop noise.
In a letter dated January 3, 2013, Maddie Mason, an employing establishment human
resource specialist, concurred that appellant participated in a hearing conservation program. She
provided copies of his job sheet, employment record, and the Form SF-171. Additionally,
Ms. Mason provided a summary of appellant’s occupational exposure to noise. In a July 30,
2012 memorandum, the employing establishment provided a summary of appellant’s
occupational exposure to noise.
In a September 9, 2015 letter, received on September 21, 2015, appellant requested
reconsideration. He stated that he filed a claim for hearing loss in 2012 and it was denied on
August 15, 2012. Appellant explained that his claim was denied because he had not specifically
stated that he was employed as a rigger at the employing establishment from 1989 to
May 31, 2012. He noted that he submitted his claim in a timely manner and also sent copies of
his hearing tests which showed that he was a rigger the entire time. Appellant also noted that the
employing establishment had submitted the information to OWCP, confirming that he was
employed as a rigger and exposed to levels of noise in the work environment. He advised that on
September 21, 2009 he was evaluated at the employing establishment dispensary with the result
2

being sensorineural hearing loss most likely noise induced.
employing establishment’s January 3, 2013 letter.

Appellant resubmitted the

By decision dated October 5, 2015, OWCP denied appellant’s request for reconsideration
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.3 However, OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation, if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP in
its most recent merit decision. To demonstrate clear evidence of error, a claimant must submit
evidence relevant to the issue that was decided by OWCP. The evidence must be positive,
precise, and explicit and must be manifest on its face that OWCP committed an error.4
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.5 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.6 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.7 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a)

4

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

5

Annie L. Billingsley, 50 ECAB 210 (1998).

6

Jimmy L. Day, 48 ECAB 652 (1997).

7

Id.

3

part of OWCP.8 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.9
ANALYSIS
In its October 5, 2015 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its last merit decision on August 15, 2012.
Appellant’s September 9, 2015 letter requesting reconsideration was received on September 21,
2015, more than one year after the August 15, 2012 merit decision and was, therefore, untimely
filed.10
The Board has reviewed the record and finds that the evidence submitted in the untimely
request for reconsideration does not raise a substantial question as to the correctness of OWCP’s
decision and is therefore insufficient to demonstrate clear evidence of error.
In its August 15, 2012 decision, OWCP found that appellant had not sufficiently
identified his position or source of workplace noise exposure that he believed caused or
contributed to the claimed condition of hearing loss. It also found that he had not sufficiently
identified any nonworkplace sources of noise. Following OWCP’s decision, it received a
July 30, 2012 letter from the employing establishment noting appellant’s noise exposure levels
since June 29, 1989. The employing establishment provided a January 3, 2013 letter from
Ms. Mason who indicated that appellant was in the hearing conservation program and provided
copies of personnel records. In his September 9, 2015 letter, appellant noted that the
documentation from the employing establishment confirmed his occupation as a rigger and his
exposure to noise. The Board finds that this evidence does not establish clear evidence of error.
The July 30, 2012 and January 3, 2013 letters do not show that appellant established workrelated hearing loss. They merely confirm that he was in the hearing conservation program and
summarized his workplace noise exposure. The Board finds that OWCP had already accepted
the claim as timely filed and this evidence is insufficient raise a substantial question as to the
correctness of OWCP’s decision.11
This evidence alone does not establish error in the denial of the claim. As noted, clear
evidence of error is not demonstrated merely because that the evidence could be construed so as
to produce a contrary conclusion.12 The term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof of a miscalculation in a schedule award). Evidence such as a
detailed, well-rationalized report, which if submitted prior to OWCP’s denial, would have
8

Id.

9

Nancy Marcano, 50 ECAB 110 (1998).

10

See supra note 5. The reconsideration request must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.
11

See supra note 5.

12

See supra note 7.

4

created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of a case.13
The Board finds that this evidence is insufficient to shift the weight of the evidence in
favor of appellant’s claim or raise a substantial question that OWCP erred in denying appellant’s
claim for hearing loss. Therefore, the Board finds that appellant has not demonstrated clear
evidence of error.
On appeal, appellant argued that his claim was not given a merit review. However, for
the above-noted reasons, he is not entitled to a merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits because his request was untimely filed and failed to demonstrate
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 5, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

Annie L. Billingsley, 50 ECAB 210 (1998).

5

